Harwood, J.,
dissents and votes to reverse the judgment appealed from, on the law and the facts, and grant that *431branch of the defendant’s omnibus motion which was to suppress the defendant’s custodial statement, and order a new trial, with the following memorandum: Upon the defendant being informed that he could "speak to a lawyer or have one present and [if he could] not afford a lawyer, one [would] be supplied to [him] free of cost”, the following ensued:
"A Will you supply one now?
"Q Excuse me, sir?
"A Will you supply one now so that I may ask him should I continue with this interview at this moment * * *
"Other than that, I really have no qualms and—
"Q Okay, do you want to speak to the lawyer? Do you want to consult a lawyer?
"A Well, I really have nothing to hide and—but by the same token, I don’t know how detrimental this will be to me” (emphasis supplied).
Once "an individual in custody has expressed the need for counsel, evidence subsequently obtained from him * * * in the absence of counsel and without counsel’s consent will be excluded from use upon [the] trial” (People v Rowell, 59 NY2d 727, 730, citing People v Cunningham, 49 NY2d 203, 209-210). By his questions and his statement, the defendant here unequivocally communicated his "qualms” about his competence to deal with the authorities without legal advice (see, People v Cunningham, supra, at 209), at which point the Assistant District Attorney should have terminated the interrogation until counsel was obtained. Instead, the Assistant District Attorney ignored and evaded the defendant’s inquiries and assertion, thereby obtaining a "waiver” that is, at best, premised on ignorance and confusion (cf., People v Cunningham, supra, at 207-208).
I do not agree with the majority’s finding, a finding not articulated by the hearing court, that the defendant did not invoke his right to the advice of counsel before making the decision to waive the privilege against self-incrimination and the right to the assistance of an attorney (see, People v Esposito, 68 NY2d 961; People v Cunningham, supra). Because, in my view, the defendant asserted an unequivocal but ignored need for legal advice at the outset of the interrogation, the now-affirmed finding that the defendant otherwise knowingly, intelligently and voluntarily waived that right becomes immaterial (People v Cunningham, supra; People v Esposito, supra).
Use at the trial of the videotaped statement elicited by the *432Assistant District Attorney should have been suppressed and failure to do so requires a new trial. I therefore do not address whether other errors the defendant claims to have occurred also deprived him of a fair trial.